Marston, J.
The finding of fact's by the court in this case is sufficient to sustain the conclusions of law and judgment rendered thereon.
The claim made that under the finding of facts the cause of action was barred by the statute of limitations cannot be sustained. The court did find “that some time during the year 1873 the, defendant, with his family, moved to Joliet in the State of Illinois, and at that place resided up to the time of the commencement of this suit.”
, The notes matured in 1871, and this action was- com*330menced in 1878. We consider it very clear that if defendant moved out of this State into another and resided there from 1873 up to the time of the commencement of this suit, he necessarily must have been absent from this State during the time he resided in Illinois, and consequently the case comes within the exception.
It follows that the judgment must be affirmed with costs.
The other Justices concurred.